Citation Nr: 0104165	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-23 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1965 to 
July 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Houston Regional Office 
(RO) which granted service connection for PTSD evaluated at 
50 percent disabling, effective December 8, 1998.  The 
veteran is appealing the initial rating.

By February 2000 rating decision, the RO denied service 
connection for "low back pain."  The veteran initiated an 
appeal in August 2000, and the RO issued a statement of the 
case in September 2000.  Such matter is not before the Board, 
as that appeal was not perfected.  38 C.F.R. §§ 20.200, 
20.201, 20.302 (2000).


FINDING OF FACT

The veteran's overall disability picture more nearly 
approximates PTSD that is productive of total social and 
occupational impairment for the entire appeal period.  


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
the criteria for a 100 percent rating for PTSD are met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000) 
(to be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 4.3, 4.130, Code 9411. 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served as a combat infantryman in Vietnam.  He 
received an Air Medal for participation in sustained aerial 
flight in support of combat ground forces in Vietnam during 
the period between December 1965 to July 1966.  

A January 1998 VA medical progress note reflects subjective 
complaints of initial and middle insomnia, bad dreams of war, 
and night sweats.  Apparently, the symptoms had persisted for 
approximately seven years.  

An October 1998 VA psychiatric consultation report notes 
complaints of flashbacks, troubled sleep, nightmares, 
hypervigilance, extensive disturbing recollections, sadness 
and depression lasting most of the day.  The examiner 
remarked that the veteran looked tense and sad.  The examiner 
noted that the veteran lives alone, is divorced, and 
unemployed.  The examiner stated that there were no overt 
psychiatric symptoms and recommended support group attendance 
and medication.  The examiner diagnosed moderate PTSD with 
depression.

In statements appended to his application for compensation, 
received in December 1998, the veteran indicated that he had 
held 10 jobs since his service separation; he reported that 
he had quit most of them within a few months.  He reported a 
3-year gap in employment between 1992 and 1995 when he worked 
for about a month.  He indicated he was employed for two 
weeks in 1998, and he reported beating his wife on one 
occasion.  He stated that he cannot deal with the community 
and he locks himself up in a room, as it feels like he is in 
Vietnam much of the time.  He stated that he had no friends 
and has frequent nightmares of Vietnam, which awaken him 
often.  He described 16 combat experiences in detail.

A January 1999 VA medical examination reflects a diagnosis of 
PTSD with depression.  The VA examiner noted a two-year 
history of treatment at the VA Outpatient Clinic in McAllen.  
The examiner indicated that the veteran is taking various 
outpatient medications for his symptoms, and it was noted 
that his symptoms became heightened in about 1994, following 
a divorce.  However, the examiner reported that the veteran 
had difficulty maintaining employment prior to that time due 
to irritability.  Also, the examiner stated that the veteran 
did not do well as a self-employed welder.  Further, the 
examiner stated that the veteran worked only intermittently 
since about 1994 because he was "too upset," could not get 
along with people, and did not want young people "push[ing] 
him around."  The veteran reported leading a very isolated 
life entailing only intermittent relationships with 
girlfriends.  He reported minimal family contact and revealed 
no particular interests.  He left a job shoveling ice on 
shrimp after a week's duration due to extreme anxiety and 
difficulty "getting along."  His complaints included vivid 
dreams of Vietnam, poor sleep, frequent waking, night sweats, 
anxiety, and flashbacks triggered by conflict, especially at 
work.  He described avoidant behavior, a desire to be alone, 
an inability to form close relationships, irritability, and 
frequent angry outbursts.  He stated that he could not 
tolerate crowds and avoided anything that might remind him of 
Vietnam such as war movies.  The examiner observed that the 
veteran was "extremely tense and anxious," and quite 
depressed.  The examiner noted the veteran's feelings of 
futility, thoughts of death, and suicidal ideation in the 
past.  The examiner further noted his considerable anxiety, 
inability to control temper and rage, and very significant 
sleep impairment.  Also noted was a "very restricted range 
of affect."  According to the examiner, the veteran's 
symptoms have caused him "very significant distress or 
impairment" and he assigned a Global Assessment of 
Functioning (GAF) score of 50, based on the veteran's 
significant, severe, very intrusive symptoms, which were 
described as causing him "serious impairment in social and 
occupational functioning."  

By May 1999 rating decision, relying on the January 1999 VA 
examination findings, detailed above, the RO granted service 
connection for PTSD and assigned it a 50 percent rating, 
effective December 8, 1998.

As noted above, the veteran was diagnosed with PTSD with 
depression, in accordance with the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV) criteria.  
The examiner noted that the veteran's stressors date back to 
his Vietnam experience, in addition to stressors resulting 
from a health condition, as well as from a recent divorce and 
the continued conflict with his ex-wife and family.  He 
scored a 50 on the GAF scale.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2000).  Separate rating codes identify the 
various disabilities.  Id.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran. 38 C.F.R. § 
4.3 (2000).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability. At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

38 C.F.R. § 4.130, Diagnostic Code 9411, pertaining to PTSD, 
provides that a 50 percent evaluation is warranted where 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 100 
percent evaluation is warranted where there is evidence of 
total occupational and social impairment due to gross 
impairment in thought processes and communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting oneself or others, intermittent 
inability to perform activities of daily living, 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health illness."  See Richard v. Brown, 9 Vet. 
App. 266, 267 (1996) (citing DSM-IV, supra).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).  Under that provision, a veteran is entitled to the 
benefit of doubt when there is an approximate balance of 
positive and negative evidence.  The preponderance of the 
evidence must be against the claim for benefits to be denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Applying the facts of this case to the criteria set forth 
above, the Board finds that the veteran's PTSD has been shown 
to manifest continued severe, very serious symptoms, to 
include isolation, depression, anxiety, a tendency toward 
conflict, anger, irritability, and an inability to form 
interpersonal relationships and maintain continuous 
employment, productive of total occupational impairment since 
the effective date of the award of service connection for the 
disability, December 8, 1998.  As indicated in the January 
1999 VA psychiatric examination report, he is tense, anxious, 
and depressed with frequent angry outbursts and an inability 
to control his temper and rage.  He has feelings of futility, 
thoughts of death, and past suicidal ideation.  He is 
isolated from society and his family, and he cannot form 
lasting relationships with others.  He experiences frequent 
flashbacks, nightmares and sleeps fitfully due to his 
service-connected PTSD.  He has not worked for longer than a 
month since at least 1995, and it appears that his need for 
isolation, depression and anger due to PTSD preclude further 
successful employment.

Pursuant to the January 1999 VA psychiatric examination, the 
veteran was recently assigned a score of 50 on the GAF scale, 
representing "serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social or occupational functioning 
(e.g., no friends, unable to keep a job)."  See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).  The evidence of record 
clearly reflects that he has had major trouble maintaining 
employment, difficulty interacting with others, feelings of 
futility, thoughts of death, former suicidal ideation, and 
persistent nightmares, flashbacks, and insomnia.  As well, he 
is angry, isolated, anxious, and depressed, and has had 
interpersonal difficulties, including violence toward his 
former wife.  Thus, a 100 percent rating for PTSD is deemed 
to more nearly approximate the level of his PTSD disability.  
See 38 C.F.R. § 4.7.

The Board acknowledges that the veteran does not exhibit all 
of the symptoms listed under 38 C.F.R. § 4.130, Code 9411 
necessary for a total (100 percent) disability rating for 
PTSD.  For example, he is not delusional, has no marked 
memory loss, and has not demonstrated grossly inappropriate 
behavior.  However, the overall picture is one of a severely 
socially and occupationally impaired individual who lives in 
isolation with little interpersonal interaction and chronic 
symptoms of PTSD.  Because the Board credits the veteran's 
employment history and recognizes his almost total avoidance 
of others and social isolation, the Board resolves any doubt 
in the veteran's favor and awards a 100 percent disability 
rating for PTSD.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. § 4.3; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board concludes by noting that although the decision 
herein included consideration of the Court's decision in 
Fenderson, supra, the veteran has not been prejudiced by such 
discussion.  The veteran has been advised of the law and 
regulations pertinent to evaluation of psychiatric 
disabilities and the decision pertaining to present rating 
evaluation is completely favorable.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

In perfecting his appeal, the veteran stated that he was 
totally disabled and unable to obtain or maintain employment, 
thus appearing to raise a claim of entitlement to a total 
disability rating based on individual unemployability.  Any 
such claim is now moot as the veteran is now rated 100 
percent for his service-connected PTSD.  See AB v. Brown, 6 
Vet. App. 35 (1993); see also, 38 C.F.R. § 4.16 (2000); 
VAOPGCPREC 6-99 (June 7, 1999); 64 Fed. Reg. 52,375 (1999).  


ORDER

A 100 percent evaluation for service-connected PTSD is 
granted, subject to the law and regulations governing the 
payment of monetary awards.



		
	J.F. Gough
	Member, Board of Veterans' Appeals


 

